               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DARYA DEARING, JANICE GULLICK,     )
RICHARD A. HAYNES, NELSON          )
SIEVERS, and LAUREN BROWN,         )
individually and as                )
representatives of a class         )
of similarly situated persons,     )
on behalf of the IQVIA             )
401(K) Plan,                       )
                                   )
          Plaintiffs,              )
                                   )
     v.                            )               1:20CV574
                                   )
IQVIA INC., THE BOARD OF           )
DIRECTORS OF IQVIA HOLDINGS,       )
INC., THE BENEFITS INVESTMENT      )
COMMITTEE, and JOHN DOES No.       )
1-20, Whose Names Are              )
Currently Unknown,                 )
                                   )
          Defendants.              )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before the court is a Renewed Motion to Dismiss

the Amended Complaint filed by Defendants IQVIA Inc., the Board

of Directors of IQVIA, and the IQVIA Benefits Investment

Committee (together “Defendants”). (Doc. 18.) Plaintiffs

responded in opposition, (Doc. 22), and Defendants filed a

reply, (Doc. 23). Defendants move to dismiss Plaintiff’s Amended

Complaint under Federal Rules of Civil Procedure 12(b)(6).




    Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 1 of 15
For the reasons set forth herein, this court will deny

Defendants’ motion.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020). The facts, taken in

the light most favorable to Plaintiffs, are as follows.

     Plaintiff IQVIA, Inc. (“IQVIA”) sponsors a qualified tax-

deferred, defined contribution retirement plan (“the Plan”) for

participating employees. (Am. Complaint (“Am. Compl.”) (Doc. 17)

¶¶ 2, 4, 24.) This type of plan, commonly referred to as a

401(k), allows participants to direct their retirement savings

contributions into various investment fund options offered by

the Plan. (Id. ¶ 24.) The Plan is one of the largest in the

nation, with over 21,000 participants and total assets over $1.6

billion. (Id. at ¶ 4.) Plaintiffs are participants, both past

and present, in the Plan. (Id. ¶¶ 9-10, 12-14.) Defendants are

fiduciaries of the Plan and responsible for its administration,

including choosing the Plan’s lineup of fund options. (Id. ¶ 5.)

In particular, IQVIA’s Board of Directors exercises

discretionary authority over the Benefit Investment Committee,

the entity “which ha[s] control over Plan management and/or




                                   -2-



     Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 2 of 15
authority or control over management or disposition of Plan

assets.” (Id. ¶ 16.)

    Stated broadly, Plaintiffs allege that two primary failings

of the Plan since 2014 constitute breaches of Defendants’

fiduciary duties of loyalty and prudence under the Employee

Retirement Income Security Act, (“ERISA”), 29 U.S.C. § 1001, et

seq. First, Plaintiffs allege Defendants are selecting and

retaining underperforming funds in the Plan’s lineup “causing

Plan participants to miss out on greater investment returns for

their retirement savings.” (Id. ¶ 46; see also id. ¶¶ 30-39, 43-

53.) Second, Plaintiffs allege Defendants are failing to

adequately control the Plan’s cost causing “participants [to]

suffer harm to their retirement savings through the payment of

needless extra fees.” (Id. ¶ 59; see also id. ¶¶ 40-42, 54-59.)

    A.    Underperformance of Funds in the Plan’s Lineup

    Plaintiffs allege that Defendants are breaching their

fiduciary duties by consistently selecting and retaining funds

for the Plan’s lineup that are unsuitable for the average

retirement investor. (Id. ¶¶ 46, 49, 53.) The Plan’s lineup

features twenty-eight funds in total, (id. ¶ 54), and Plaintiffs

allege that fourteen of these are so underperforming — when

compared to funds simply tracking the market — that Defendants’




                                  -3-



    Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 3 of 15
selection of them breached their fiduciary duties, (id. ¶¶ 46,

49, 53).

     The Fidelity Freedom Funds Active Suite (“the Active

Suite”) accounts for twelve of these allegedly underperforming

funds.1 (Id. ¶ 29.) The Active Suite consists of “all-in-one”

retirement target date funds, (id. ¶ 30), which “gradually

shift[] to become more conservative as the assumed target

retirement year approaches,” (id. ¶ 29). The Active Suite is the

Plan’s default investment option, meaning that if participants

do not themselves select funds from the lineup, all their

contributions are automatically invested in an Active Suite

fund. (Id. ¶ 32.) “Given that the vast majority of plan

participants are not sophisticated investors, many of the Plan

participants, by default, concentrate their retirement assets in

target date funds. . . . Indeed, by December 31, 2018,

approximately 54% of the Plan’s assets were invested in the

Active suite.” (Id. ¶ 33.)

     Plaintiffs allege that the Active Suite target date funds

are underperforming when compared to the Fidelity Freedom Funds

Index Suite (“the Index Suite”) target date funds, which are not


     1
      The other two allegedly underperforming funds are the
Columbia Acorn USA Fund and the Prudential Jennison Mid Cap
Growth Fund. (Am. Compl. (Doc. 17) ¶ 48-53.) Plaintiffs assert
similar criticisms against these funds; namely, that Defendants
should replace them with funds tracking the market. (Id.)
                                  -4-



    Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 4 of 15
included in the Plan’s lineup. Plaintiffs insist that

“Defendants’ decision to add the Active suite over the Index

suite, and their failure to replace the Active suite with the

Index suite at any point during the Class Period, constitutes a

glaring breach of their fiduciary duties.” (Id. ¶ 31.) “[B]y

choosing to select and retain the Active suite,” Defendants

allegedly “caus[ed] Plan participants to miss out on greater

investment returns” that the Index Suite could have generated.

(Id. at 46.)

     Plaintiffs argue that the Index Suite is an appropriate

benchmark to measure the Active Suite’s performance because the

two Suites are similar in many ways — they are offered by the

same investment management company, they share a management

team, and appear to have near identical asset allocation

strategies. (Id. ¶¶ 30, 31, 34.) The chief distinction between

the Suites is that the Active Suite mainly invests in actively

managed mutual funds, while the Index Suite invests in passive

funds that simply track the market. (Id. ¶ 31.) Therefore,

Plaintiffs argue that the Index Suite serves as an ideal

benchmark to measure the Active Suite’s performance; the Index

Suite “is the control while the Active Suite, with its expanded

discretion to the investment managers, is the variable.”

(Doc. 22 at 20.)


                                  -5-



    Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 5 of 15
     Plaintiffs allege that the Active Suite’s investments are

riskier than the Index Suite’s, (Am. Compl. (Doc. 17) ¶ 34-39),

and that this risk has not been worthwhile because “the Active

suite has simply failed to measure up to the returns produced by

its index cousin, in which the Plan participants’ assets would be

significantly better off.” (Id. ¶ 45.) Plaintiffs note that “the

Index suite has outperformed the Active suite . . . across every

vintage of the fund families, [meaning that] the Index suite

would have earned investors significantly greater sums.” (Id.

¶ 46.) Third parties allegedly concur. (Id. ¶¶ 43-44.) An

investment research organization gave the Index Suite a better

ranking, (id. ¶ 44), and investors have allegedly decreased

their investments in the Active Suite and increased their

investments in the Index Suite. (Id. ¶ 43.)

     B.   Excessive Cost of Funds in the Plan’s Lineup

     Plaintiffs also allege that Defendants breached their

fiduciary duties by offering funds in the Plan that are too

expensive. (Id. ¶¶ 40-42, 54-59.) Plaintiffs explain that

“[e]ven a minor increase in a fund’s expense ratio (the total

annual cost to an investor, expressed as a percentage of assets)

can considerably reduce long-term retirement savings.” (Id.

¶ 40.)




                                  -6-



    Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 6 of 15
     Plaintiffs allege that at least seventeen of the funds in

the Plan are “substantially more expensive than comparable funds

found in similarly sized plans.” (Id. ¶ 54.) Most of these

overly expensive funds were from the Active Suite, which has

much higher fees than the Index Suite. (Id. ¶ 40.)

     In addition to replacing the Active Suite with the Index

Suite, Plaintiffs specify two other ways Defendants should have

lowered the Plan’s expense ratio: (1) by replacing a fund with a

cheaper alternative investment vehicle, known as a “collective

trust,” comprised of identical underlying investments, (id.

¶¶ 56-57); and (2) by replacing a fund’s unnecessarily expensive

share class with the least expensive class, as the classes are

identical other than price, (id. ¶¶ 58-59). Plaintiffs insist

that these cheaper options were available to Defendants because

large institutional investors, such as the Plan, should be able

to leverage their size in negotiations to get fund managers to

agree to provide lower fee options. (Id. ¶¶ 26, 58.)

     C.   Procedural History

     Plaintiffs filed their original complaint on June 23, 2020.

(Doc. 1.) Defendants moved to dismiss it under Rule 12(b)(6).

(Doc. 8.) Plaintiffs subsequently filed an Amended Complaint on

September 25, 2020, asserting three counts: (I) breach of

fiduciary duties; (II) failure to monitor fiduciaries and


                                  -7-



    Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 7 of 15
co-fiduciaries; and, in the alternative, (III) knowing breach of

trust. (Am. Compl. (Doc. 17) ¶¶ 79-95.)

      Defendants renewed their Motion to Dismiss on October 23,

2020, (Doc. 18), and filed an accompanying Memorandum, (Doc.

19). Plaintiffs responded, (Doc. 22), and Defendants replied,

(Doc. 23). In the ensuing months, both parties brought to this

court’s attention subsequent decisions in analogous ERISA cases.

(Docs. 24-29.) This matter is now ripe for adjudication.

II.   STANDARD OF REVIEW

      To survive a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and demonstrates “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57). When ruling on a motion to

dismiss, this court accepts the complaint’s factual allegations

as true. Iqbal, 556 U.S. at 678. Further, this court liberally

construes “the complaint, including all reasonable inferences

therefrom, . . . in the plaintiff’s favor.” Est. of Williams-


                                    -8-



      Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 8 of 15
Moore v. All. One Receivables Mgmt., Inc., 335 F. Supp. 2d 636,

646 (M.D.N.C. 2004). This court does not, however, accept legal

conclusions as true, and “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,

do not suffice.” Iqbal, 556 U.S. at 678.

III. ANALYSIS

     This court will deny Defendants’ Rule 12(b)(6) Motion to

Dismiss because Plaintiffs’ factual allegations, taken as true,

sufficiently state claims as to all three counts.

     A.   Breach of Fiduciary Duties (Count I)

     To allege a breach of ERISA’s fiduciary duties of loyalty

and prudence, Plaintiffs must allege three elements: “(1) the

Plan is governed by ERISA; (2) Defendants were fiduciaries of

the Plan; and (3) Defendants breached their [fiduciary] duties

of prudence and/or loyalty under ERISA, resulting in losses to

the participants of the Plan.” Jones v. Coca-Cola Consol., Inc.,

No. 3:20-cv-00654-FDW-DSC, 2021 WL 1226551, at *4 (W.D.N.C.

Mar. 31, 2021). Defendants do not contest that Plaintiffs’

allegations satisfy the first and second elements, but they do

argue that Plaintiffs have failed to sufficiently allege the




                                  -9-



    Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 9 of 15
third element. (Memo. of Law in Supp. of Defs.’ Renewed Mot. to

Dismiss (“Defs.’ Br.”) (Doc. 19) at 12-27.)2

     ERISA’s fiduciary duties require plan fiduciaries to act:

     (1) . . . solely in the interest of the participants
     and beneficiaries and –

          (A)   for the exclusive purpose of:

               (i) providing benefits to participants and
     their beneficiaries; and

               (ii) defraying reasonable expenses of
     administering the plan; [and]

          (B) with the care, skill, prudence, and
     diligence under the circumstances then prevailing that
     a prudent man acting in a like capacity and familiar
     with such matters would use in the conduct of an
     enterprise of a like character and with like aims.

29 U.S.C. § 1104(a)(1)(A), (B). These “fiduciary obligations of

the trustees to the participants and beneficiaries of [an ERISA]

plan are . . . the highest known to the law.” Tatum v. RJR

Pension Inv. Comm., 761 F.3d 346, 356 (4th Cir. 2014) (quoting

Donovan v. Bierwirth, 680 F.2d 263, 272 n.8 (2d Cir. 1982)).

     Plaintiffs allege Defendants breached these fiduciary

duties because (1) certain actively managed funds in the Plan’s

lineup have consistently underperformed when compared to funds

tracking the market, supra Part I.A, and (2) the Plan is too


     2All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
                                 -10-



   Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 10 of 15
expensive, supra Part I.B. Courts have found similar factual

allegations sufficient to allege ERISA breach of fiduciary

duties claims. See, e.g., In re MedStar ERISA Litig., Civil

Action No. RDB-20-1984, 2021 WL 391701, at *6 (D. Md. Feb. 4,

2021) (“[P]laintiffs’ allegations that specific funds

underperformed” compared to funds tracking the market plausibly

stated a breach of fiduciary duty claim.); Jones, 2021 WL

1226551, at *4 n.3 (“Alleging that excessively high fees were

charged to plan participants can independently constitute a

breach of one’s duties of prudence and/or loyalty under

ERISA.”); Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470,

478 (M.D.N.C. 2015) (“[T]he plaintiff alleged that the plan

fiduciaries were utilizing imprudently expensive investment

options to the detriment of the plan. Following this logic,

present Plaintiffs have stated enough of a claim for breach of

fiduciary duty to survive Defendants’ motion to dismiss.”).

     Nevertheless, Defendants argue that Plaintiffs’ allegations

of fund underperformance fail as a matter of law because they

are made by comparing actively managed funds (e.g., the Active

Suite) to funds simply tracking the market (e.g., the Index

Suite) — an allegedly “apples and oranges” comparison. (Defs.’

Br. (Doc. 19) at 18 (quoting Davis v. Wash. Univ., 960 F.3d 478,

485 (8th Cir. 2020)).) However, Defendants’ argument raises


                                 -11-



   Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 11 of 15
factual questions and thus is premature. “Courts have

specifically held that the determination of the appropriate

benchmark for a fund is not a question properly resolved at the

motion to dismiss stage.” MedStar, 2021 WL 391701, at *6.

Accordingly, this court finds the comparison sufficient at this

preliminary juncture to state a plausible claim for breach of

fiduciary duties due to underperformance.

     Defendants also argue that the Plan’s costs fell within an

acceptable range as a matter of law, and thus Plaintiffs have

failed to sufficiently allege the Plan was too expensive.

(Defs.’ Br. (Doc. 19) at 20-22, 27.) A court in this circuit

recently rejected this argument in a similar case. See Jones,

2021 WL 1226551. In Jones, the plaintiffs alleged facts and

claims near identical to the ones Plaintiffs assert here —

including those concerning the cost savings of converting to

collective trusts and utilizing the cheapest share class

available. Id. at *1-2, *5. The district court in Jones held

that the “Plaintiffs’ factual allegations regarding [the]

Defendants’ alleged failure to utilize cheaper investments that

offer identical underlying investments [namely, a collective

trust and a cheaper share class] sufficiently state[d] a claim

for breach of fiduciary duty.” Id. at *5. Given Jones’

similarity to the claims asserted here, (Am. Compl. ¶¶ 56-59),


                                 -12-



   Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 12 of 15
this court likewise finds that Plaintiffs’ allegations of

excessive cost suffice to state a fiduciary duty breach claim.

     Therefore, Plaintiffs have sufficiently alleged that

Defendants breached their fiduciary duties on the grounds of

underperformance and excessive cost, and accordingly, this court

will deny Defendants’ Motion to Dismiss Count I.

     B.   Failure to Monitor Fiduciaries (Count II)

     Plaintiffs allege Defendant IQVIA failed to adequately

monitor the Benefit Investment Committee and that the Committee

itself failed to monitor its own members, leading to “enormous

losses as a result of the [members’] imprudent actions.” (Id.

¶ 89(a).) The power “‘to appoint, retain and remove plan

fiduciaries constitutes ‘discretionary authority’ over the

management or administration of a plan within the meaning of

[ERISA, 29 U.S.C.] § 1002(21)(A),’ and such authority ‘carries

with it a duty ‘to monitor appropriately’ those subject to

removal.’” MedStar, 2021 WL 391701, at *7 (quoting Coyne &

Delany Co. v. Selman, 98 F.3d 1457, 1465 (4th Cir. 1996)).

     Defendants argue that Plaintiffs’ monitoring claim must be

dismissed because it is derivative of a deficient underlying

fiduciary duty claim. (Defs.’ Br. (Doc. 19) at 28.) However,

because this court has already found that Plaintiffs’ fiduciary

duty claim is factually sufficient, see supra Part III.A, this


                                 -13-



   Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 13 of 15
argument fails. Defendants also argue that Plaintiffs have not

alleged “specific facts regarding the monitoring process or how

it might have been deficient.” (Id.) In actuality, Plaintiffs

have alleged such facts, (Am. Compl. (Doc. 17) ¶¶ 16, 84-92),

but regardless “an analysis of the precise contours of the

defendants’ duty to monitor . . . is premature” at the motion to

dismiss stage. Jones, 2021 WL 1226551, at *5 (internal quotation

marks omitted) (quoting In re M&T Bank Corp. ERISA Litig., No.

16-CV-375 FPG, 2018 WL 4334807, at *31 (W.D.N.Y. Sept. 11,

2018)).

     Therefore, Plaintiffs have sufficiently alleged a failure

to monitor claim, and accordingly, this court will deny

Defendants’ Motion to Dismiss Count II.

     C.   Knowing Breach of Trust (Count III)

     If any of the Defendants are found not to be fiduciaries of

the Plan under ERISA, Plaintiffs claim these Defendants should

still be held liable for knowing breaches of trust because they

possessed information to avoid the fiduciary breaches but

nevertheless knowingly participated in them. (Am. Compl. (Doc.

17) ¶ 93-95.) Defendants argue that this claim should be

dismissed “for want of any factual detail,” especially detail

indicating that Defendants had knowledge of unlawful

transactions. (Defs.’ Br. (Doc. 19) at 29.)


                                 -14-



   Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 14 of 15
       But, in both MedStar, 2021 WL 391701, at *7, and Jones, all

that was required for “a knowing breach of trust claim [to]

survive[] a motion to dismiss” were allegations that

“Defendants’ roles and relationships would place them in a

position to know of nonfeasance or malfeasance of the others. ”

Jones, 2021 WL 1226551, at *5. Here, Defendants have made such

allegations. (Am. Compl. (Doc. 17) ¶¶ 5, 16-18, 93-95.)

Therefore, Plaintiffs have sufficiently alleged a knowing breach

of trust claim, and accordingly, this court will deny

Defendants’ Motion to Dismiss Count III.

IV.    CONCLUSION

       For the foregoing reasons, this court finds that

Defendants’ Renewed Motion to Dismiss should be denied.

       IT IS THEREFORE ORDERED that Defendants’ Renewed Motion to

Dismiss the Amended Complaint, (Doc. 18), is DENIED.

       This the 21st day of September, 2021.




                                    __________________________________
                                       United States District Judge




                                    -15-



      Case 1:20-cv-00574-WO-JEP Document 30 Filed 09/21/21 Page 15 of 15
